Citation Nr: 1016997	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1978 to May 1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which in relevant part denied service 
connection for depression.  The claim file was later 
transferred to the San Diego, California, RO upon the 
Veteran's relocation.

The Veteran had requested a hearing; however he failed to 
appear for the July 2007 travel board hearing.  The request 
for a hearing is deemed waived.   

This claim has come before the Board in both January 2008 and 
February 2009, when the Board ordered additional development.  
The orders have been sufficiently complied with and the claim 
is ready for Board review.  A remand by the Board confers 
upon the appellant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

FINDING OF FACT

There is insufficient evidence of record demonstrating that 
depression, claimed as secondary to the Veteran's service-
connected tinnitus, is causally related to active service or 
aggravated by his service-connected tinnitus.


CONCLUSION OF LAW

The Veteran's depression disability was not incurred in or 
aggravated by active service, nor is it due to, proximately 
related to, or aggravated by service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The threshold 
legal requirements for a successful secondary service 
connection claim are: (1) evidence of a current disability 
for which secondary service connection is sought; (2) a 
disability for which service connection has been established; 
and (3) competent evidence of a nexus between the two.

Service connection is possible when a service-connected 
condition has aggravated a claimed condition, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical evidence 
showing the baseline level of the disability before its 
aggravation by the service connected disability.  38 C.F.R. § 
3.310(b) (2009). 

The amendments to 38 C.F.R. § 3.310, providing for service 
connection on an aggravation basis were amended effective 
October 10, 2006.  The amendments prohibit VA from conceding 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b) 
(2009).  In this case, the Veteran applied for service 
connection prior to the effective date of the amendment and 
the rating decision on appeal before the Board as well as the 
statement of the case were all prepared prior to the 
effective date of the amendment.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  Inasmuch as the new version of 38 
C.F.R. § 3.310 places additional restrictions on the grant of 
service connection on the basis of aggravation, the new 
regulation is less favorable to the Veteran.  Hence the old 
version of the regulation will be applied in this decision.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service-connection for his depression, 
which in many statements of record he attributes to his 
already service-connected tinnitus and ultimately to an 
incident in service in which he had an adverse reaction to a 
dose of penicillin.  A review of his service treatment 
records finds no complaint for depression or treatment of any 
acquired psychiatric disability.  However, a July 1979 
orthopedic evaluation, for the Veteran's complaint of 
recurrent left shoulder pain, noted the Veteran's history of 
his left shoulder was confusing and his speech was slow, 
which the treating physician considered possibly secondary to 
a low I.Q. or drugs.  The physician recommended follow-up in 
about a month to rule out psychiatric problems.  There were 
no further entries for 1979.  In January 1980 the Veteran was 
given a dose of penicillin and had an adverse reaction.  
Through to his May 1981 discharge from service, the Veteran 
complained of and was evaluated for headaches and tinnitus.  
However, there were no psychological or psychiatric 
evaluations of record in service and his 1981 separation 
examination found his psychiatric system clinically normal. 

The Veteran sought VA medical care from May 1988 to September 
1988.  These treatment reports note his history of drug and 
alcohol abuse; the diagnoses were poly IV drug abuse and 
probable bacterial endocarditis.  In September 1988 the 
Veteran left the hospital "AMA" (against medical advice).

In August 1988 the Veteran filed his claim for other 
disabilities, including hearing loss and tinnitus; however he 
did not claim depression.  He was afforded a VA audiological 
examination.  He failed to appear for a general medical 
examination.  In October 1996 the Veteran submitted another 
claim, in the form of a statement written on a VA Form 21-
4142, on which he stated he had had hallucinations and saw 
spots since service, specifically the adverse reaction to 
penicillin.  Again he failed to report for a November 1996 
general medical examination and his claim was denied.  

In November 2001 the Veteran sought medical care at a VA 
medical facility for a complaint of pain; however he left the 
examining room before the treating physician could complete 
the instructions about the prescriptions. 

The RO accepted a November 2002 statement as the claim 
seeking service connection for depression.  The Veteran 
submitted a March 2002 signed statement of informed consent 
from state prison for his receipt of Prozac.  He also later 
submitted state prison "Physician's Orders" forms spanning 
from 1998 to March 2003 indicating while in state prison he 
had been prescribed Prozac and other medications.  However, 
these forms did not indicate why the medications were 
prescribed, what the diagnoses were, or how these diagnoses 
were reached.  

Correspondence in the claims file indicates the RO was 
informed that the Veteran was incarcerated and released and 
returned to prison on various occasions from 2002 through 
2006.

The Veteran sought VA medical treatment again in 2004 and an 
August 2004 evaluation included a diagnosis of a history of 
depression, though there was no reference to his military 
service or to his tinnitus.  A January 2005 evaluation noted 
the Veteran showed "signs of anxiety," that he was homeless 
and had a history of intravenous drug use as his prescription 
to Prozac was "restarted."    

Following the first Board remand order, the Veteran failed to 
report for a September 2008 VA mental disorders examination.  
His representative contacted him and was informed that the 
Veteran attempted to cancel that day because he was feeling 
very sick.  See January 2009 Appellant's Post-Remand Brief.  
The Board issued a second remand order providing for another 
examination.  The Veteran appeared for the June 2009 
examination and completed a history survey for the examiner.  
However, the examiner reported that shortly after the 
examination began, the Veteran refused to continue, telling 
the examiner he believed he was wasting his time.

The Board finds that a preponderance of the evidence fails to 
support the Veteran's claim for depression either on a direct 
basis or as secondary to his service connected tinnitus.

Service treatment records do not contain a diagnosis of 
depression or any treatment for depression.  Though there are 
multiple treatment reports of his tinnitus and neurological 
evaluations of his headaches, there were no complaints of 
depression or findings of depression attributed to his 
tinnitus.

The Board has considered the Veteran's many statements 
attributing his depression to his tinnitus which the Veteran 
ultimately attributed to his adverse reaction in January 1980 
to a dose of penicillin.  The Board acknowledges that the 
Veteran is competent to discuss his experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The first depression 
diagnosis of record is found in the record in August 2004.  
The Board finds the absence of documented complaints or 
treatment for over 20 years since the Veteran's discharge 
from service until the Veteran was diagnosed in 2004 to be 
very probative factor against the Veteran's claim.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As the Veteran never responded to the January 2008 letter 
requesting he complete and return release forms for his state 
prison medical records, there is no objectively confirmed 
diagnosis for whatever disorder the state prison medical 
personnel found Prozac beneficial, starting in 1998.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("[w]hat a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence").  The Board finds that this 
lack of diagnosis or treatment of depression for over 20 
years is more probative than the Veteran's current 
recollection of symptoms experienced in the distant past.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.  
The Board is also cognizant of the Veteran's lack of 
cooperation in this regard as well.

The Veteran has not been shown to possess the requisite 
training or credentials needed to render a medical diagnosis, 
and without such supporting documentation, his statements are 
of little probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
The Board finds the psychiatric disorder of depression too 
complicated to lend itself to lay diagnosis or lay 
attribution to another disability, in this case tinnitus.

The competent and credible evidence of record does not show 
that the Veteran's depression began in service or is in any 
way related to service or to any service-connected 
disability. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The claim is denied.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2003, April 2004, March 2006, January 
2008 and February 2009 letters.  In these letters, the 
Veteran, and his representative, was informed of the evidence 
necessary to substantiate the claim for service connection.  
The letters informed the Veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which is usually shown by medical records or medical 
opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claim is denied.  A 
supplemental statement of the case (SSOC) was also issued to 
him in October 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA outpatient treatment records.  The 
state prison physician's orders spanning 1998 to 2003 were 
submitted by the Veteran.  

The Veteran was also afforded VA examinations in connection 
with his claim; however he failed to appear for the September 
2008 examination and though he appeared for the June 2009 
examination, he refused to cooperate with the examiner and 
refused to complete the examination.  As well, the Veteran 
was sent notice in January 2008 with multiple VA Forms 21-
4142 for him to complete to obtain his state prison medical 
treatment records and any other medical treatment records.  
Neither the Veteran, nor his representative, responded to 
this letter.  The Board notes that "[T]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been accounted 
for.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 


ORDER

Service connection for depression, claimed as secondary to 
service-connected tinnitus, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


